Citation Nr: 1444891	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to an initial evaluation in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran had active service from March 1975 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case in May 2014 to schedule the Veteran for a hearing.  He later testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of the proceeding is associated with the record.

The Virtual VA paperless file contains the July 2014 2014 hearing transcript.  The remainder of the records in that file are either duplicative of documents contained within the paper claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System paperless claims processing system does not contain any documents in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a low back disorder.  His service treatment records include a summary of care noting chronic low back pain in 1979, and during his January 1999 retirement examination, the Veteran was documented as having an abnormal spine with chronic low back pain.  Post-service treatment records also show a diagnosis of degenerative arthritis of the lumbar spine.  The Veteran was scheduled for a VA examination on two separate occasions, but he was unable to attend them because he was out of the country.  As good cause has been demonstrated for why the Veteran was unable to report, the Board finds that he should be rescheduled for a VA examination to determine the nature and etiology of any current low back disorder.  

The Board also notes that the Veteran was afforded a VA examination in April 2012 in connection with his claim for a higher initial evaluation for hemorrhoids.  The examiner noted that his hemorrhoids were large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Laboratory testing at that time did not show anemia.  However, a record dated in April 2014 noted that the Veteran was "still anemic" and indicates that additional laboratory testing was ordered to further evaluate the condition.  

An additional VA examination was conducted in August 2014.  The examiner noted the Veteran's hemorrhoids were mild or moderate and that he has not received treatment for them since 2011; however, no laboratory testing was conducted at that time.  

Based on the foregoing, the Board finds that a remand is necessary to obtain any outstanding laboratory testing results that were ordered this past year and to afford the Veteran a VA examination to determine whether his anemia is a manifestation of his service-connected hemorrhoids.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder and hemorrhoids.  A specific request should be made for any laboratory testing conducted since January 2014 to evaluate his anemia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to his military service, to include his chronic low back pain noted both in 1979 and at the time of his January 1999 retirement examination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected hemorrhoids.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include testing for anemia.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran's hemorrhoids are mild or moderate; are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or, are productive of persistent bleeding with secondary anemia, or with fissures.

The examiner should specifically indicate whether the Veteran's service-connected hemorrhoids are productive of anemia.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, the Veteran's claims file must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in complete compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



